Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-12-2008

Limanto v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4255




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Limanto v. Atty Gen USA" (2008). 2008 Decisions. Paper 1242.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1242


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        ____________

                            No. 06-4255
                           ____________

               TOENDORO PRASETYO LIMANTO,

                                 Petitioner,


                                  v.

        ATTORNEY GENERAL OF THE UNITED STATES,

                                  Respondent.

                           ____________

                   On Petition for Review from an
              Order of the Board of Immigration Appeals
                      (Board No. A79-734-293)
            Immigration Judge: Honorable Miriam K. Mills
                            ____________

             Submitted Under Third Circuit LAR 34.1(a)
                           May 6, 2008

Before: SCIRICA, Chief Judge, BARRY and HARDIMAN, Circuit Judges.

                      (Filed: May 12, 2008 )

                           ____________

                    OPINION OF THE COURT
                         ____________
HARDIMAN, Circuit Judge.

       Toendoro Prasetyo Limanto petitions for review of an order of the Board of

Immigration Appeals (BIA) finding him ineligible for withholding of removal. We will

deny the petition.

                                              I.

       Limanto is a native and citizen of Indonesia and an ethnic Chinese Christian. He

arrived in the United States as a non-immigrant visitor on July 8, 1999 and overstayed his

visa. At a hearing on May 29, 2003, Limanto conceded that he was subject to removal.

       On July 3, 2003, Limanto filed applications for asylum and withholding of

removal. Immigration Judge (IJ) Miriam K. Mills denied Limanto’s asylum application

as time-barred and denied his application for withholding of removal on the merits.

Limanto appealed only the IJ’s denial of withholding of removal to the BIA. The BIA

adopted and affirmed the IJ’s decision, and Limanto filed a timely petition for review.

                                             II.

       Limanto claims that he suffered past persecution in Indonesia on account of his

Chinese ethnicity and Christian faith and that he faces a clear probability of future

persecution if he is forced to return. At an evidentiary hearing before the IJ, Limanto

described a series of events in support of his claim of past persecution in Indonesia. First,

he testified that on May 13, 1998, his neighbor’s house was burned down during a riot.

Next, he testified that on June 13, 1998, a group of Muslim youths stole and set fire to his



                                              2
motorcycle. Finally, he testified that while attending church, he and his fellow

parishioners were about to be attacked by a group of Muslims when police responded to a

call from church security and thwarted the attack.

       With regard to his claim of a clear probability of future persecution, Limanto

testified that, while the situation in Indonesia is improving, he still fears returning because

of the Muslim population’s hatred of Chinese Christians. Limanto also indicated that his

entire family has remained behind in Indonesia and, although his wife “feels afraid,” is

“always moving around,” and is afraid to attend church, his family has not been harmed

during his absence.

                                             III.

       Where, as here, the BIA adopts the IJ’s findings and also discusses specific parts

of the IJ’s decision, we review both decisions. Xie v. Ashcroft, 359 F.3d 239, 242 (3d Cir.

2004). We review the IJ’s factual determinations under the substantial evidence standard,

under which they must be upheld unless the record evidence would compel a reasonable

factfinder to conclude to the contrary. Abdulrahman v. Ashcroft, 330 F.3d 587, 597 (3d

Cir. 2003).

                                             IV.

       To qualify for withholding of removal, an alien must show a clear probability that

his life or freedom would be threatened on account of one of the statutorily-protected

grounds. 8 U.S.C. § 1231(a)(3)(A); 8 C.F.R. § 1208.16(b). If the alien demonstrates past



                                              3
persecution on account of one of the protected grounds, he is entitled to a presumption

that his life or freedom would be threatened upon his return. 8 C.F.R. § 1208.16(b)(1)(i).

Alternatively, if the alien cannot establish past persecution, he may qualify for relief by

showing that it is more likely than not that he would be persecuted if returned. 8 C.F.R.

§ 1208.16(b)(2).

       Though the INA does not define persecution, this Court recognized it as an

“extreme concept that does not include every sort of treatment our society regards as

offensive.” Fatin v. INS, 12 F.3d 1233, 1243 (3d Cir. 1993). In Fatin, we described

persecution as “threats to life, confinement, torture, and economic restrictions so severe

that they constitute a threat to life or freedom.” Id. at 1240. Although the thwarted

church attack and the destruction of Limanto’s motorcycle and a neighbor’s home are

undoubtedly troubling, they nevertheless fail to meet the stringent standard articulated in

Fatin. Accordingly, we hold that substantial evidence supports the IJ’s factual

determination that Limanto did not suffer past persecution in Indonesia.

       Limanto has also failed to establish that he faces a clear probability of persecution

if returned to Indonesia. In order to meet the less stringent “well-founded fear” standard

that is applicable to asylum claims, Limanto must show either that he faces an

individualized risk of persecution if returned or that there is a “pattern or practice” of

persecution of ethnic Chinese Christians in Indonesia. Lie v. Ashcroft, 396 F.3d 530, 537

(3d Cir. 2005). Limanto has presented no evidence to show that he would be singled out



                                               4
for persecution upon his return. Furthermore, though the country condition reports that

Limanto has submitted indicate that some anti-Chinese Christian violence persists in

Indonesia, this nevertheless does not rise to the level of a “pattern or practice” of

persecution. See id.1 Limanto’s claim is also undermined by the continued presence of

his family members in Indonesia without apparent harm. See id. (citing Hakeem v. INS,

273 F.3d 812, 816 (9th Cir. 2001)).

       Therefore, because Limanto has "fail[ed] to establish the well-founded fear of

persecution required for a grant of asylum, he . . . will, by definition, have failed to

establish the clear probability of persecution required for withholding of deportation."

Zubeda v. Ashcroft, 333 F.3d 463, 469-70 (3d Cir. 2003).

       For the foregoing reasons, we will deny the petition for review.




       1
         As the IJ noted, the 2004 country condition reports submitted by Limanto show
that conditions for Chinese Christians in Indonesia have actually improved since the 1999
reports deemed insufficient to demonstrate a “pattern or practice” of persecution in Lie.

                                               5